Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 12/16/2020.
Claim 1 has been amended.
Claims 2 and 5 have been cancelled.
Claims 1, 3-4, 6-13 are pending in the instant application.
Claims 7-12 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 3-4, 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAKAI et al (US 2008/0139652).
SAKAI teaches the prior art had known of using water-soluble polymer as an emulsifier (see [0019]-[0020]), such as polyvinyl alcohol (see [0011] at (4) and (5)), wherein 2% of polyvinyl alcohol is the only water-soluble polymer used (see Example 1 at [0048]) to prepare eye drop which has no nonionic surfactant (see Example 1 at [0048]); “oil used in the present invention is not particular limited” (see [0017]), wherein the oil can be vegetable oil (see [0017]), such as castor oil (see [0017]). Additional disclosures include: prostaglandin drugs are poorly soluble in water (see [0002]), such as latanoprost (see Example 1 at [0048]); polyvinyl alcohol used is commercially available as EGO5 (see [0040]), which is the same polyvinyl alcohol used in Applicant’s examples; amount of the water-soluble polymer to be blended may be appropriately determined depending on an amount of the oil to be blended as far as an oil-in-water emulsion is formed, preferably about 5% (see [0021]); diameter of oil particles can be 0.01-1um (see [0031]), which is 10-1000nm; performing emulsifications uniformly (see [0034]), which reads on homogeneous. 
The references do not specifically teach adding the ingredients in the exact range of amounts or oil diameter as claimed by Applicant. However, SAKAI teaches over lapping ranges, such as 10-1000nm oil diameter, and the amount of a specific ingredient and oil size in an emulsion composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and 
	Note, Applicant’s recitation of intended use of the emulsions “when the emulsion are sterilized in an autoclave at 121C for minutes, the rate of change in the average particle diameter of oil droplets contained in the emulsion eyedrops before and after the sterilization in the autoclave is less than 3%” and “when the emulsion eyedrops are centrifuged at 20000 x g for 20 minutes, the emulsion eyedrops are homogenous” appears to be Applicant’s tests for emulsion stability. As discussed above, it would have been obvious for the prior art to optimize the amounts of ingredients to optimize the emulsion stability. Thus, the prior art would have been optimized to perform these feature when the emulsion stability is optimized.  
	Note, Applicant’s limitation of “wherein the average particle diameter of oil droplets contained in the emulsion eyedrops BEFORE the sterilization in the autoclave is 100-200nm” does not limit the size of the oil droplets after sterilization; thus, claim 1 by itself can have final oil droplets of any size.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618